Name: Commission Implementing Regulation (EU) NoÃ 1230/2013 of 28Ã November 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  health
 Date Published: nan

 3.12.2013 EN Official Journal of the European Union L 322/11 COMMISSION IMPLEMENTING REGULATION (EU) No 1230/2013 of 28 November 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) The product is put up for retail sale in tablet form with a total weight of ca. 900 mg each, one tablet consisting of (mg):  alpha-lipoic acid 300,  calcium (as dibasic calcium phosphate) 88,5,  microcrystalline cellulose, hydroxypropyl ethylcellulose, colloidal silicon dioxide and magnesium stearate ca. 511. According to the label, the product is presented as a food supplement for human consumption. The recommended daily dose indicated on the label is one tablet per day. 3004 90 00 Classification is determined by the General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 3004 and 3004 90 00. Although the product is presented as a food supplement, it has effects in the field of the prevention or treatment of diseases or ailments. Its classification under heading 2106 as a food preparation not elsewhere specified or included is therefore excluded (see also Harmonized System Explanatory Notes to heading 2106, point (16)). The product is put up for retail sale in measured doses and exhibits clearly defined prophylactic or therapeutic properties, e.g. against polyneuropathy. It is therefore to be classified as a medicament put up in measured doses for retail sale of heading 3004.